PER CURIAM.
The final judgment entered in favor of the defendants Ronald Barreto and his insurer Travelers Insurance Company [upon a jury verdict rendered in their favor below in an action brought under Section 767.01, Florida Statutes (1979)] is affirmed upon a holding that the trial court correctly denied the plaintiffs Evelyn Bozarth and Ralph Bozarth’s motion for a directed verdict at trial on the issue of liability. The cause was properly one for jury determination on liability as there was, in our view, sufficient evidence in the record for the jury to conclude, as it did, that the plaintiff Evelyn Bozarth’s injuries were not proximately caused by any aggressive or affirmative act directed against said plaintiff by the defendant’s dog, which of necessity, would also defeat the plaintiff Ralph Bozarth’s derivative claim. Tiny’s Liquors, Inc. v. *371Davis, 353 So.2d 168 (Fla. 3d DCA 1978); Smith v. Allison, 332 So.2d 631 (Fla. 3d DCA 1976).
Affirmed.